Citation Nr: 1633704	
Decision Date: 08/25/16    Archive Date: 08/31/16

DOCKET NO.  09-29 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for chronic fatigue, to include as due to undiagnosed illness. 

2.  Entitlement to service connection for sleeplessness, to include as due to undiagnosed illness. 

3.  Entitlement to service connection for left foot tinea pedis with staph infection.  

4.  Entitlement to service connection for right foot tinea pedis.  

5.  Entitlement to an initial compensable rating for headaches.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty from November 1990 to May 1991 and March 2003 to August 2003, with service in Southwest Asia during these two periods of active duty.  He also had active duty for training from June 1979 to November 1979.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  His case is currently under the jurisdiction of the VA RO in New Orleans, Louisiana.  

The Board remanded claims 1 and 2 in June 2010, April 2011 and November 2012 to the Agency of Original Jurisdiction (AOJ).  The Board notes that the Veteran testified at a Board videoconference hearing in October 2010 and a transcript of that hearing has been associated with the claims file.  The Veterans Law Judge who held the October 2010 video conference hearing is no longer employed at the Board.  In February 2012, the Board sent the Veteran a letter asking whether he wished to attend another hearing before the Board.  See 38 C.F.R. § 20.707 (2015).  The Veteran responded that he did not wish to attend another hearing before a different Veterans Law Judge.  

In an August 2013 decision, the Board denied claims 1 and 2.  The Veteran subsequently appealed to the United States Court of Appeals for Veterans Claims (Court).  In March 2014, the Court issued an Order granting a Joint Motion for Remand (JMR), vacating the decision and remanding the matters to Board for further action.  In August 2014, the Board remanded issues 1, 2 and 5 to the AOJ.  

As the sufficient efforts were made to obtain the noted medical records and the requested medical opinion was obtained, the Board finds the directives have been substantially complied with, and the matter again is before the Board.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The issues of service connection for left foot tinea pedis with staph infection, service connection for right foot tinea pedis and the evaluation of headaches are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The sleeplessness has been attributed to a known etiology as it is the result of sleep deprivation related to the Veteran's service-connected posttraumatic stress disorder (PTSD), and is not a symptom of an undiagnosed or medically unexplained chronic multisymptom illness, including fibromyalgia and chronic fatigue syndrome.

2.  The chronic fatigue has been attributed to a known etiology as it is the result of sleep deprivation related to the Veteran's service-connected PTSD, and is not a symptom of an undiagnosed or medically unexplained chronic multisymptom illness, including fibromyalgia and chronic fatigue syndrome.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a sleeplessness, to include as due to an undiagnosed illness, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.317 (2015).

2.  The criteria for service connection for chronic fatigue, to include as due to an undiagnosed illness, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.317 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claims.  38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

A.  Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  The notice must be provided to the Veteran prior to the initial adjudication of his claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

VA issued a VCAA letter in September 2004, prior to the initial unfavorable adjudication.  Although the September 2004 letter did not inform the Veteran of how VA determines the appropriate disability rating and effective date to be assigned when a claim is granted, consistent with the holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), a July 2008 letter provided this information.  Thereafter, the claim was readjudicated.  There is no indication in the record or reason to believe that the ultimate decision of the originating agency on the merits of the claims would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).

B.  Duty to Assist

The duty to assist includes assisting the claimant in the procurement of relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The RO associated the Veteran's service and VA treatment records with the claims file.  The Board notes that despite all required efforts, VA was not able to obtain a complete copy of the Veteran's service treatment records.  See Formal Finding, May 2005.  However, the Veteran does not claim that he was treated for fatigue or sleeplessness in service.  It is also crucial to note that his claims are being denied on the lack of evidence of a separate and distinct disability manifested by chronic fatigue and/or sleeplessness and not for lack of in-service event or injury.  All identified or submitted private treatment records have been associated with the claims file.  No other relevant records have been identified and are outstanding.  As such, the Board finds VA has satisfied its duty to assist with the procurement of relevant records. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c)(4).  In this case, the Veteran was provided with several VA examinations, one of which were deemed inadequate by the parties to the Joint Motion.  Additional adequate VA medical opinion evidence was obtained in February 2016.  The remaining opinions, including the 2016 opinion, are adequate because collectively they considered and addressed the Veteran's contentions, reviewed the claims file, and provided sufficient supporting rationales for the opinions given.  Based on the foregoing, the Board finds these reports to be thorough, complete, and sufficient bases upon which to reach a decision on the Veteran's claims.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-05 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Since VA has obtained all relevant identified records and provided an adequate medical examination, its duty to assist in this case is satisfied.

II.  Service Connection

Generally, to establish service connection a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service." Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d). In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Service connection may also be established for a current disability on the basis of a presumption that certain chronic diseases manifesting themselves to a certain degree within a certain time after service must have had their onset in service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a).  Generally, the disease must have manifested to a degree of 10 percent or more within one year of service.  38 C.F.R. § 3.307(a)(3).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  Id.  The Federal Circuit has held that section 3.303(b) applies only to those chronic conditions specifically listed in 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

For veterans who served in the Southwest Asia theater of operations during the Persian Gulf War, service connection may also be established for chronic disability that cannot be attributed to a known clinical diagnosis (undiagnosed illness) or for a medically unexplained multisymptom illness (e.g., chronic fatigue syndrome, fibromyalgia, or irritable bowel syndrome).  See 38 C.F.R. § 3.317.

A claimant's signs or symptoms need not be shown by medical evidence; however, some objective indications of disability are required.  38 C.F.R. § 3.317(a).  Objective indications of chronic disability include both signs, in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  Signs or symptoms that may be manifestations of undiagnosed illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b) .

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits.  38 U.S.C.A. § 1154(a).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Lay evidence cannot be determined to be not credible merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  However, the lack of contemporaneous medical evidence can be considered and weighed against a Veteran's lay statements.  Id.  Further, a negative inference may be drawn from the absence of complaints or treatment for an extended period.  Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The Veteran contends that he is entitled to service connection for a sleeplessness and fatigue, to include as due to an undiagnosed illness.  

The Veteran has claimed that he has a sleep impairment and fatigue, specifically asserting that these are symptoms of an undiagnosed chronic multisymptom illness.  Beginning with this theory as it is the Veteran's primary contention, military records reflect that the Veteran had active military service in the Southwest Asia Theater of Operations during the Persian Gulf War.  38 C.F.R. § 3.317.  The law and regulations pertaining to undiagnosed illness incurred due to Persian Gulf service, discussed above, thus are applicable in this case.

In order to determine whether these issues were symptoms of an undiagnosed illness, the Veteran was provided with VA medical examinations.  A December 2012 examination contained the opinion that it would be at best speculative to attribute the Veteran's claimed conditions to a medically unexplained chronic multisymptom illness or his service-connected PTSD, and recommended that he be provided with examinations by neurological and psychiatric specialists prior to rendering an opinion.  These were obtained in April 2013 but the subsequent opinion obtained was deemed inadequate in the JMR.  It was directed that the author of the December 2012 report, or a suitable substitute, address the issues regarding speculation that he raised in his December 2012 examination report.  

An additional expert opinion was obtained in February 2016 from a psychologist who reviewed the claim including the aforementioned reports, as the original 2012 examiner was not available.  The 2016 examiner noted the Veteran's report of symptoms associated with service-connected PTSD including frequent nightmares, waking up in night sweats and being afraid to go back to sleep.  The examiner advised that chronic sleep difficulties and vivid nightmares were very common symptoms of PTSD and opined that the Veteran's complaint of a "sleep disorder" and of being chronically tired were likely symptoms of poor sleep hygiene due to PTSD and did not represent a separate disabling condition.  The examiner advised that the Veteran did not meet clinical criteria for a diagnosis of chronic fatigue syndrome and had not been diagnosed with or treated for that condition.  For the above reasons, the examiner advised it was less likely than not that the Veteran's reported symptoms of sleeplessness and fatigue represented a medically unexplained chronic multi-symptom illness and less likely than not that these symptoms represented a disabling condition separate from service-connected PTSD.

There is no evidence that the 2016 examiner was not competent or credible, and as the opinion is based on the medical evidence of record the Board finds that it is entitled to significant probative weight concerning the etiology of the claimed sleep impairment and chronic fatigue.  Nieves-Rodriguez, 22 Vet. App. 295.

VA and private treatment records are silent for any notations attributing a sleep impairment, fatigue or memory loss to an undiagnosed illness.  No additional, separate sleep disability has been diagnosed other than the noted PTSD.  An October 2015 VA psychological consultation report, reviewed by the February 2016 examiner, reflects that chronic sleep impairment was reported and assessed as symptomatic of PTSD.

The Board notes that the Veteran has asserted that the sleeplessness and fatigue are symptoms or manifestations of an undiagnosed or medically unexplained chronic multisymptom illness.  However, the medical evidence attributing sleeplessness and fatigue to actual pathology is far more reliable and credible than statements from a lay informant.  

Based the competent and credible evidence of record, the Board finds that the claimed sleeplessness and fatigue have been competently and credibly associated with a known etiology and diagnosis, namely the Veteran's PTSD, and therefore service connection based on the law and regulations pertaining to undiagnosed illness incurred due to Persian Gulf service is not warranted.  38 C.F.R. § 3.317. 

Turning to direct and presumptive service connection, as noted above the 2016 VA examiner noted that the sleep impairment and chronic fatigue were symptoms of the service-connected PTSD.  The rule against pyramiding states that separate additional ratings are not to be assigned if the symptomatology of one condition is duplicative of the symptomatology of another.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  In this case, as the claimed sleep impairment and fatigue have all been found to be symptoms of the already service-connected PTSD, and therefore to grant service connection, and therefore assign ratings for, these claimed issues would violate the rule against pyramiding.  As such, the Board finds that these issues are fully considered by the currently assigned rating for the PTSD, and service connection for them as separate disabilities is not warranted on a direct or presumptive basis.  Walker, 708 F.3d 1331; 38 C.F.R. §§ 3.303, 3.307, 3.309.

The preponderance of the evidence weighs against a finding that the Veteran's sleeplessness and chronic fatigue are symptoms or manifestations of a medical unexplained or undiagnosed chronic multisymptom illness, and instead shows that the issues are symptoms of an already service-connected PTSD.  Since the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102.  For these reasons, the claims are denied.


ORDER

Service connection for sleeplessness, to include as due to undiagnosed illness is denied. 

Service connection for chronic fatigue, to include as due to undiagnosed illness is denied.


REMAND

In his March 2016 VA forms 9, Substantive Appeals, as to the issues of an increased rating for headaches and service connection for left foot tinea pedis with staph infection and right foot tinea pedis, the Veteran requested a Board videoconference hearing.  The Board may not proceed with review of these claims on appeal without providing the Veteran an opportunity for the requested hearing.  Therefore, remand is required in this case to schedule the Veteran for a videoconference hearing so that he may provide evidence in support of these claims.  See 38 U.S.C.A. § 7107(b) (West 2014); 38 C.F.R. § 20.700(a) (2015).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing on the issues of an increased rating for headaches and service connection for left foot tinea pedis with staph infection and right foot tinea pedis, in accordance with the procedures set forth at 38 C.F.R. §§ 20.700(a) , 20.704(a) (2015).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. N. SCWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


